         Case 4:19-cv-00032-RH-MAF Document 35 Filed 04/21/20 Page 1 of 3
                                                                          Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


JONATHAN CHARLES BISHOP,

               Plaintiff,

v.                                              CASE NO. 4:19cv32-RH-MAF

CORRECTIONAL OFFICER J. LEE,
et al.,

               Defendants.

_____________________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 30, which recommends dismissal of this action for,

among other things, failure to pay the $4.00 initial filing fee at a time when the

plaintiff had more than that amount in his prison account. No objections have been

filed.

         The plaintiff has, however, asked for appointment of an attorney and for an

unlimited extension of time to respond to the report and recommendation. The case

appears to present a garden-variety excessive force claim. The district cannot

appoint an attorney to every case of this kind; the number of cases far exceeds the

Case No. 4:19cv32-RH-MAF
      Case 4:19-cv-00032-RH-MAF Document 35 Filed 04/21/20 Page 2 of 3
                                                                         Page 2 of 3


number of available attorneys. There is no reason to believe, at least at this time,

that a fair adjudication of this claim could not be obtained without an attorney.

This order thus denies the request to appoint an attorney.

      The plaintiff has not asserted that the initial filing fee was improperly

calculated. He has not denied that he had adequate funds to pay the fee when he

filed the action. He has not explained why he did not retain sufficient funds to pay

the fee at the outset. He has not explained why he did not pay the fee when he

received funds later. He also has not explained his failure to comply with the

magistrate judge’s order to provide service copies of the amended complaint.

      A prisoner cannot “be prohibited from bringing a civil action . . . for the

reason that the prisoner has no assets and no means by which to pay the initial

partial filing fee.” 18 U.S.C. § 1915(b)(4). But this does not mean a prisoner who

has the funds to pay the initial filing fee can spend the funds on something else and

go forward without paying the fee. And, as set out in the report and

recommendation, failure to comply with a court order—including, for example, the

unexplained failure to provide service copies as ordered—is also a basis for

dismissal.

      Upon consideration,

      IT IS ORDERED:



Case No. 4:19cv32-RH-MAF
      Case 4:19-cv-00032-RH-MAF Document 35 Filed 04/21/20 Page 3 of 3
                                                                      Page 3 of 3


      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on April 21, 2020.

                                 s/Robert L. Hinkle
                                 United States District Judge




Case No. 4:19cv32-RH-MAF
